                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


THOMAS WAYNE WALLER                                       CIVIL ACTION NO. 19-1115

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

SHERIFF JAY RUSSELL, ET AL.                               MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Thomas Wayne

Waller’s “Motion for Judgment as a Matter of Law,” [doc. # 14], is DENIED AS

PREMATURE AND DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to re-urge his

motion if and when his claims survive initial review.

       MONROE, LOUISIANA, this 7th day of October, 2019.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
